                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

JOHNNY C. PARKER, #R15613                         )
                                                  )
       Plaintiff,                                 )
                                                  )
       vs.                                        )          Case No. 18-1895-SMY-RJD
                                                  )
RITZ, et al.,                                     )
                                                  )
       Defendants.                                )

                          HIPAA QUALIFIED PROTECTIVE ORDER

       THIS CAUSE COMES TO BE HEARD on the motion of Defendant for a HIPAA

Qualified Protective Order (Doc. 25), the Court finds that good cause exists for the entry of a

HIPAA Qualified Protective Order to prevent the unauthorized disclosure and direct the use of

protected health information during the course of this litigation. Accordingly, the motion is

GRANTED and it is hereby ORDERED:

       1.       All records produced by the parties to this litigation are produced subject to this

                Order.

       2.       This Order applies to any records produced by a covered entity, as defined by 45

                C.F.R. 160.103, which has received a request or subpoena for protected health

                information.

       3.       During the course of this litigation, it may be necessary for the parties or their

                attorneys to disclose protected health information of the Plaintiff, as that term is

                defined under the Health Insurance Portability and Accountability Act (“HIPAA”)

                and the Federal Regulations promulgated pursuant to said Act.

                         (a)   All protected health information disclosed by any of Plaintiff’s
                               healthcare providers shall be used for the sole purpose of preparing


                                                 1
                          for or conducting this litigation, including but not limited to
                          investigation, consultation, discovery, depositions, trial preparation,
                          trial, appeal, resolution, mediation, or uses incidental to the
                          proceeding in this case and shall not be disclosed or revealed to
                          anyone not authorized by this Protective Order.
                 (b)      Protective health information pursuant to this HIPAA Qualified
                          Order may include information related to sexually transmitted
                          disease, genetic testing, HIV, behavioral or mental health services,
                          and treatment for alcohol and drug abuse.

                 (c)      Protected health information may be disclosed without further
                          notice by any covered entity or healthcare provider, party or parties’
                          attorney, to:

                          (1) the parties themselves, parties’ attorneys, experts, consultants,
                              any witness or other person retained or called by the parties,
                              treating physicians, other healthcare providers, insurance
                              carriers, or other entities from whom damages, compensation, or
                              indemnity is sought and any entity performing, monitoring, or
                              adjustment activities on behalf of such insurance carrier or other
                              entity and/or their employees, agents, or third party
                              administrators for any of the parties involved in the litigation; in
                              any proceeding for health oversight activities as permitted under
                              45 C.F.R. 164.512, court reporters, copy services, other similar
                              vendors to the parties and their attorneys, as well as the
                              professional and support staff of the above.

                          (2)    The parties, and each entity governed by this Order, shall
                                 either (a) destroy, or (b) return to the entity who originally
                                 produced it, all protected health information, including all
                                 copies made; provided, however, that said protected health
                                 information may be retained in the files of the entities listed
                                 in paragraph (1) above and may be destroyed pursuant to
                                 their regular file retention policies so long as the protected
                                 health information is maintained in a secure environment.


IT IS SO ORDERED.

DATED: January 25, 2019

                                                 s/   Reona J. Daly
                                                 Hon. Reona J. Daly
                                                 United States Magistrate Judge



                                             2
